                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
ALENA WEDDLE                         :             CIVIL ACTION
                                     :
             v.                      :
                                     :
TEVA PHARMACEUTICALS USA, INC.,      :
et al.                                             NO. 19-5477


                                 MEMORANDUM
Bartle, J.                                         February 3, 2020

          The court has before it a narrow but critical question

involving time:      Was the complaint in this action served on

defendants at 1:55 p.m. on November 21, 2019 or was it served at

2:13 p.m. on that date?      The answer will determine whether this

action will be remanded to the state court.

          Plaintiff Alena Weddle has sued the five defendants

for damages resulting from the insertion and later removal of an

allegedly defective intrauterine device.        The action was

originally filed in the Court of Common Pleas of Philadelphia

County and removed to this court solely based on diversity of

citizenship.      See 28 U.S.C. § 1441(a).    Plaintiff has moved to

remand this action on the ground that one of the defendants,

Teva Pharmaceuticals USA, Inc., is a citizen of Pennsylvania.

See 28 U.S.C. §§ 1441(b)(2) and 1447(c).

          Under 28 U.S.C. § 1441(b)(2), an action otherwise

removable solely based on diversity jurisdiction “may not be

removed if any of the parties in interest properly joined and
served as defendants is a citizen of the state in which such

action is brought.”     (emphasis added)   This forum defendant rule

is procedural rather than jurisdictional.     Encompass Ins. Co. v.

Stone Mansion Restaurant, Inc., 902 F.3d 147, 152 (3d Cir.

2019).   As our Court of Appeals explained, “. . . the plain

meaning of § 1441(b)(2) precludes removal on the basis of

in-state citizenship only when the defendant has been properly

joined and served.”     Id.

           28 U.S.C. § 1446(d) provides:

           Promptly after the filing of such notice of
           removal of a civil action the defendant or
           defendants shall give written notice thereof
           to all adverse parties and shall file a copy
           of the notice with the clerk of such State
           court, which shall effect the removal and
           the State court shall proceed no further
           unless and until the case is remanded.

           Under § 1446(d), removal is not effective until the

defendants file a copy of the notice of removal with the clerk

of the state court. 1   Brown v. Teva Pharm., Inc., 2019

WL 5406218, at *2 (E.D. Pa. Oct. 23, 2019).     Thus if removal is



1. We need not decide under the last antecedent canon whether
the clause “which shall effect removal” refers only to the last
antecedent, that is, “shall file a copy of the notice with the
clerk of such State court,” and not also to “shall give notice
thereof to all adverse parties.” In this case, the service on
the adverse parties and the filing of a copy of the notice of
removal in the State court both happened before the defendants
assert that service of the complaints occurred. In addition,
plaintiff does not raise any issue about the timing of notice to
her. See Antonin Scalia and Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts, 144-46 (2012).
                                  -2-
effectuated before service on Teva Pharmaceutical USA, Inc., a

Pennsylvania citizen, the plaintiff is not entitled to have the

action remanded to the state court.    As noted above, the exact

time when defendants were served is pivotal in deciding

plaintiff’s motion to remand.

          The following facts are undisputed.    The complaint was

filed in the Court of Common Pleas of Philadelphia County on

November 21, 2019 at 9:49 a.m.   The defendants, having learned

of the filing, filed their notice of removal in this, the

United States District Court, at 1:34 p.m. that same day.     They

also filed a copy of their notice of removal in the Common Pleas

Court at 2:05 p.m., and their counsel emailed plaintiff’s

counsel to this effect at 2:09 p.m.    The agreement of the

parties as to the facts ends here.

          Plaintiff contends that defendants were served with

the complaint at the office of Worldwide (“Worldwide”) in

Wilmington, Delaware at 1:55 p.m. on November 21. 2   She supports

this contention with the contemporaneous affidavit of the

process server.   If plaintiff is correct, the action must be

remanded to the state court as the notice of removal was not

filed in that court until 2:05 p.m.    Defendants counter that




2. No party is arguing that the summons was not also served
with the complaint. See Rule 4(c) of the Federal Rules of Civil
Procedure.
                                 -3-
they were not served at Worldwide until 2:13 p.m. and support

their position with two declarations.    If defendants are

correct, the action will remain in this court.

          Since there are dueling sworn statements, the court

held an evidentiary hearing at which the affiant and two

declarants testified and the court had an opportunity to observe

them and determine credibility.    The burden of proof rests on

the defendants as they are the parties asserting the existence

of this court’s subject matter jurisdiction.    Samuel Bassett v.

KIA Motors Am. Inc., 357 F.3d 392, 396 (3d. Cir. 2004).

          The defendants first called Curtis Sweltz, an employee

of Worldwide, as a witness.   Sweltz has extensive experience in

filing documents and received specific training in accepting

service of process, including the importance of recording the

time accurately.   He testified he had received a call in late

morning on November 21 from the attorney for the defendants to

expect the service of the complaint in this, the Weddle case.

According to Sweltz, Kevin Dunn, the process server, entered the

office and left with Sweltz a copy of the complaint for each

defendant at 2:13 p.m. on November 21, 2019.    Dunn was a regular

in serving papers there and was known to Sweltz.    Sweltz stated

he entered the date and time on a cover sheet and printed his

name although he did not add the caption of the action.      It was

his custom to check the time on his computer or cellphone before

                                  -4-
recording it on the cover sheet.    At 2:16 p.m. after receipt of

the complaints, Sweltz called the defendants’ attorney and

advised him that service had been made at 2:13 p.m.

            Sweltz then attached the cover sheet to the copies of

the complaints naming the defendants and sent them by Federal

Express to Corporate Creations Network, Inc. (“Corporate

Creations”) in Florida which acts as the defendants’ statutory

agent and for which Worldwide is a management agent to accept

service on behalf of Corporate Creations’ clients.    The cover

sheet was made part of the record here.

            On November 21, 2019, Worldwide did not maintain a

chronological log which listed the papers served at their office

or other relevant information such as date and time of service.

The only written contemporaneous document was the cover sheet

which was prepared by Sweltz and sent to Florida and which, as

noted, stated that service was made on November 21, 2019 at

2:13 p.m.

            Gabrini also testified on behalf of the defendants.

Her desk is next to that of Sweltz, and she was present when

Dunn served the complaints on November 21.    She stated that

defendants’ counsel had called the office at 2:10 p.m. on

November 21 to ask if the Weddle complaints had been served and

responded that they had not.



                                 -5-
           According to Gabrini, the process server, Kevin Dunn,

recently visited the office of Worldwide    He asked if the

building had a video camera with a timer so that he could check

the time of his entrance on November 21.    Gabrini said that it

did not have such a camera.   She also testified that Dunn was

interested in knowing because he had not recorded the time of

his visit on that date.

           The final witness, who was called by the plaintiff,

was Kevin Dunn.   He has been a process server for fifteen years

and works for Brandywine Process Servicers, a company with four

employees, which is headed by his father.    Approximately 99% of

its business is serving process.   For an extra charge, it

provides “rush service,” meaning service generally within an

hour.   Dunn has been serving process on Worldwide for over ten

years and appears there multiple times a week.    The office of

the plaintiff’s counsel is one of the clients of Brandywine

Process Servicers and has used its “rush service,” including in

this case.

           Dunn testified that he made service here at 1:55 p.m.

on November 21, 2019, as stated in his affidavit of that date.

His affidavit was entered as an exhibit.    On cross-examination,

he related that he generally calls into his office to his father

the dates and times he makes service of process.    His father

enters the information onto the computer and prepares the

                                -6-
affidavits for Dunn to review.    Dunn then signs the completed

affidavits when he returns to the office.    In addition, he

testified that he keeps in his car his own log related to

service of process but did not bring it to court.

            Dunn explained that the times of service of process he

calls in to his father do not reflect the exact times he serves

the papers.    He obtains the time from his cellphone or the clock

in his car after making service.    He also conceded that

affidavits memorializing service of complaints have contained

mistakes.

            The defense counsel also showed him thirty-four

affidavits of service he and several other process servers at

Brandywine Process Servers signed in connection with cases

against one or more of the defendants here which involved an

allegedly defective intrauterine device.    In each instance, the

time of service recorded on the affidavit ended in either a zero

or a five.    Dunn responded that it was his custom to round the

time up, so as to record the time as ending in a zero or a five

even if the actual service was made earlier.

            Dunn was also confronted with his affidavit in the

Miller action, another case against the defendants involving an

intrauterine device.    Service was made at Worldwide on

November 26, 2019, five days after service in Weddle.      By this

time, Worldwide had begun to keep a service process log as a

                                 -7-
result of the dispute that has arisen here.      Dunn himself had

written in the log that service of the Miller complaint had been

made at 12:50 p.m.    However, each of his affidavits of service,

which he signed on November 26, 2019, stated that the time of

service was 12:40 p.m.   Dunn, on being shown the affidavits,

conceded they contained errors.

          Finally, he said he had no recollection if he had told

Gabrini on a recent visit to Wordwide that he had not recalled

recording the time of his service of the Weddle complaint on

November 21, 2019.

          The court finds that defendant has established by a

preponderance of the evidence that service of the complaints in

this case were made at 2:13 p.m. on November 21, 2019 at

Worldwide in Wilmington, Delaware.      Curtis Sweltz was credible

and the date and time he recorded on the cover sheet in this

case were accurate.

          The court finds that it was not the practice of

Kevin Dunn to record the precise times of service but merely to

engage in approximations.   Furthermore, he has a history of

being careless in reviewing affidavits for accuracy.      The time

of 1:55 p.m. recorded in his November 21, 2019 affidavit of

service of the complaints in this case was a mistake.

          Service of the complaints in this case occurred after

the defendants had filed a copy of the notice of removal in the

                                  -8-
state court.   Thus removal became effective before Teva

Pharmaceuticals USA, Inc., an in-state defendant, was properly

served.   Accordingly, the motion of plaintiff to remand this

action to the Court of Common Pleas of Philadelphia County will

be denied.




                                -9-
